In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
               ___________________________

                    No. 02-19-00171-CR
               ___________________________

EDUARDO MARGARITO SOTO A/K/A EDWARDO MARGARITO SOTO,
                      Appellant

                               V.

                   THE STATE OF TEXAS


            On Appeal from the 297th District Court
                   Tarrant County, Texas
                 Trial Court No. 1439642D


              Before Kerr, Birdwell, and Bassel, JJ.
             Memorandum Opinion by Justice Kerr
                            MEMORANDUM OPINION

       Appellant Eduardo Margarito Soto a/k/a Edwardo Margarito Soto attempts to

appeal from the trial court’s judgment adjudicating his guilt for the offense of

aggravated sexual assault of a child under 14 years of age. See Tex. Penal Code Ann.

§ 22.021(a)(1)(B), (2)(B). On January 11, 2018, the trial court sentenced Soto to

30 years’ confinement. Because Soto did not move for a new trial, his notice of appeal

was due no later than February 12, 2018. See Tex. R. App. P. 4.1(a), 26.2(a)(1). Over a

year later, on April 29, 2019, Soto filed his notice of appeal.

       On May 6, 2019, we notified Soto by letter of our concern that we lacked

jurisdiction over this appeal because the notice of appeal was untimely filed. See Tex.

R. App. P. 26.2(a)(1). We advised him that unless we received a response by May 16,

2019, showing grounds for continuing the appeal, the appeal could be dismissed for

want of jurisdiction. See Tex. R. App. P. 44.3. On Soto’s motion, we extended his

response deadline to July 26, 2019. Despite this extension, Soto has not filed a

response. 1

       Our appellate jurisdiction is triggered through a timely filed notice of appeal.

See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If a notice of appeal is

not timely filed under rule 26.2, we do not have jurisdiction to address the merits of


       1
        We have received Soto’s “Brief of Appellant” dated July 22, 2019. But the
brief does not address our jurisdictional concerns or otherwise respond to our May 6,
2019 letter.


                                             2
the appeal and may take no action other than to dismiss it. See Slaton v. State,

981 S.W.2d 208, 210 (Tex. Crim. App. 1998). Because Soto’s notice of appeal was

untimely filed, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P.

26.2(a)(1), 43.2(f).




                                                   /s/ Elizabeth Kerr
                                                   Elizabeth Kerr
                                                   Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 22, 2019




                                         3